UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* R.V.B. Holdings Ltd. (Name of Issuer) Ordinary Shares, par value NIS 1.00 per share (Title of Class of Securities) M8220U106 (CUSIP Number) January 12, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. M8220U106 13G Page 2 of5 Pages 1 NAME OF REPORTING PERSONS Makoto Takahashi 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 Ordinary Shares 6 SHARED VOTING POWER 23,445, 975(1) Ordinary Shares 7 SOLE DISPOSITIVE POWER 0 Ordinary Shares 8 SHARED DISPOSITIVE POWER 23,445, 975 (1) Ordinary Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 23,445, 975 (1) Ordinary Shares 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.12% (1) (2) 12 TYPE OF REPORTING PERSON(See instructions) IN (1) The securities reported herein are indirectly owned by Mr. Makoto Takahashi through the following companies: (i) Capital Catalyzer Japan Ltd. which holds 4,045,183 Ordinary Shares of the Issuer, (ii) EER Japan Inc. which holds 6,465,750 Ordinary Shares of the Issuer, and (iii) Alma Inc. which holds 12,935,042 Ordinary Shares of the Issuer. Mr. Takahashi is the owner of 50% of the outstanding shares of EER Japan Inc. and of 20% of the outstanding shares of Alma Inc., and is, therefore, considered a controlling shareholder of such companies. Catalyzer Japan Ltd is a wholly-owned subsidiary of Alma Inc. (2) Based on 231,685,787 ordinary shares of the Issuer outstanding as of January 12, 2012 (not taking into account 1,040,000 dormant shares of the Issuer which are held by the Issuer). 2 CUSIP No. M8220U106 13G Page 3 of5 Pages 1 NAME OF REPORTING PERSONS Alma Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 12,935,042 (1) Ordinary Shares 6 SHARED VOTING POWER 4,045,183 (2) Ordinary Shares 7 SOLE DISPOSITIVE POWER 12,935,042 (1) Ordinary Shares 8 SHARED DISPOSITIVE POWER 4,045,183 (2) Ordinary Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,980,225 (1) (2) Ordinary Shares 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.33% (1) (2) (3) 12 TYPE OF REPORTING PERSON(See instructions) CO (1) This figure includes 12,935,042 shares owned directly by Alma Inc. (2) This figure includes 4,045,183 shares owned indirectly by Alma Inc. through Catalyzer Japan Ltd, a wholly-owned subsidiary of Alma Inc. (3) Based on 231,685,787 ordinary shares of the Issuer outstanding as of January 12, 2012 (not taking into account 1,040,000 dormant shares of the Issuer which are held by the Issuer). 3 Item 1. (a) Name of Issuer: R.V.B. Holdings Ltd. (b) Address of Issuer's Principal Executive Offices: 21 Haarba'a Street, Tel-Aviv, Israel Item 2. (a) Name of Person Filing: 1. Makoto Takahashi 2. Alma Inc. (b) Address of Principal Business Office: Makoto Takahashi – 3-1-2-511, Shinyokohama, Kohokuku, Yokohama, Japan Alma Inc. – 3-1-2-511, Shinyokohama, Kohokuku, Yokohama, Japan (c) Citizenship: Makoto Takahashi – Japan Alma Inc. – Japan (d) Title of Class of Securities: Ordinary Shares (e) CUSIP Number: M8220U106 Item 3. N.A. Item 4. Ownership: (a) Amount beneficially owned: See row 9 of cover page of each reporting person. (b) Percent of class: See row 11 of cover page of each reporting person (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See row 5 of cover page of each reporting person (ii) Shared power to vote or to direct the vote: See row 6 of cover page of each reporting person and note in Item 4(a) above (iii) Sole power to dispose or to direct the disposition of: See row 7 of cover page of each reporting person (iv) Shared power to dispose or to direct the disposition of: See row 8 of cover page of each reporting person and note in Item 4(a) above Item 5. Ownership of Five Percent or Less of a Class: N.A. 4 Item 6. Ownership of More than Five Percent on Behalf of Another: N.A. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person: N.A. Item 8. Identification and Classification of Members of the Group: N.A. Item 9. Notice of Dissolution of Group: N.A. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. January 23, 2012 Makoto Takahashi By:/s/ Makoto Takahashi Alma Inc. By:/s/ Makoto Takahashi Name:Makoto Takahashi Title:President and CEO EXHIBIT NO. DESCRIPTION Exhibit 1 Agreement of Joint Filing. 5
